BARBIERI, Senior Judge,
dissenting.
Most respectfully, I must disagree with the view of the majority that Claimant’s earned income in the amount of $774.72 should be excluded from Claimant’s earnings during *333his base year, thereby depriving him of unemployment compensation benefits for lack of sufficient base year wages. Claimant did all in his power to collect these earnings and even reduced the amount to judgment in a court of law. Indeed, there are indications that Federal income taxes were paid on this sum. Failing to credit the Claimant his earned wages because the Employer does not choose to pay them is, in my judgment, placing in the hands of the Employer the power to defeat an otherwise just right to unemployment compensation benefits. Furthermore, we do not know at this point whether or not Claimant has collected on the judgment, or whether he will collect on the judgment in the future, but we certainly cannot say now that he will not collect on the judgment, so that at this point Claimant has established adequate base year wages.
I believe that this case could properly be decided as I have indicated under the authority of Cugini v. Unemployment Compensation Board of Review, 511 Pa. 264, 512 A.2d 1169 (1986) which holds that wages should be treated for the purpose of base year computations when actually earned by the claimant. As the Supreme Court pointed out in Cugini the Board’s own regulation, 34 Pa.Code § 61.3(a) quoted in Cugini, reads as follows:
Wages
(a) Date of Payment. Wages shall be deemed to be paid on the day on which amounts definitely assignable to a payroll period are generally paid by the employer, even though the wages have not actually been reduced to the possession of employees. (Emphasis to Courts.)
Although the majority in this case distinguishes Cugini on the basis that the wages there were finally paid, there is no proof that I know of in this case which would indicate that the Claimant here has not or will not receive payment of these wages which now are in the form of a judgment against the Employer. In any event, Claimant can do no more than he has done to collect his earned wages. The *334majority believes that the fact that actual payment was later made in Cugini provides a basis for distinguishing the case, but we must point out that this factor was not the basis for the Cugini decision. Rather, the basis for reversing this Court and ordering the payment of benefits in Cugini was stated by the Court as follows:
We recognize the remedial purposes of the Act to insure that employees who become involuntarily unemployed are provided some semblance of economic security. Such remedial legislation must always be interpreted so that the benefit sections are liberally and broadly construed to alleviate the distress of the involuntarily unemployed. More recently, in Lopata v. The Unemployment Compensation Board of Review, 507 Pa. 570, 493 A.2d 657 (1985), we restated the proposition that unless the provisions of the law unmistakeably compel the conclusion that benefits are to be denied, a remedy is to be found consonant with the purposes of the law, ie., the granting of compensation. (Emphasis added.)
Indeed, the Supreme Court in Cugini simply did what I would do direct that the Board honor and apply its own rule. Rule 61.3(c) quoted above. The Court stated “... a straightforward application of the relevant rule would carry out the humane and liberal purposes of the Act.”
Accordingly, contrary to the majority, I would hold the Board to comply with its own regulation and, therefore, I would reverse.1

. In USX Corporation v. Unemployment Compensation Board of Review, 122 Pa.Commonwealth Ct. 20, 551 A.2d 389 (1988), Regulation § 61.3(a) was quoted and relied upon, rejecting employer’s contention that wages may not be included in the base year computation unless paid in that year, this Court stated:
Furthermore to construe the regulation as USX proposes, would be to ignore the remedial purpose of the Law as stated by the Cugini court. To deny Claimants the right to have their back pay counted in the quarter in which they earned it and it should have been paid, would be to deprive them of benefits and to deprive them of economic security, two things which our unemployment compensation act seeks to protect against.